Citation Nr: 0823544	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-35 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from May 1970 until March 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  A chronic psychiatric disorder was not demonstrated 
during service or for over thirty years thereafter. 

2.  The competent evidence does not demonstrate that the 
veteran's current psychiatric disorder is causally related to 
active service.


CONCLUSION OF LAW

A psychiatric disorder claimed as depression, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1111, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

In considering in-service incurrence, the Board initially 
notes that the service treatment records fail to demonstrate 
any complaints or treatment referable to depression, or any 
psychiatric disorder.  At the time of discharge, the 
veteran's psychiatric evaluation was normal.  As such, the 
service treatment records fail to demonstrate that depression 
was incurred in active service. 

However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d). 

Nevertheless, a review of the post-service evidence does not 
support the conclusion that any current depression is 
causally related to active service, for the reasons discussed 
below.

Although post-service evidence reflects a current diagnosis 
of depression and additionally contains treatment records 
with diagnoses of a bipolar disorder, post-traumatic stress 
disorder (PTSD), and substance induced psychosis, this 
evidence does not reflect complaints or treatment for any of 
these disabilities until 2005, over thirty years following 
service.  Significantly, at the veteran's VA examination in 
October 2005, the examiner noted that the veteran "had no 
history of mental health treatment until March 2005, at which 
time he was admitted to the Waco VA Medical Center on 
commitment."  During the examination the veteran stated that 
he had been chronically depressed for the past three years.  
A March 2005 VA treatment record addendum notes that the 
veteran's wife had called stating that the veteran had become 
violent and psychotic at times since December 2004.  In an 
April 2005 VA treatment record it is noted that the wife 
agreed that the veteran had not had any psychiatric 
treatments before. 

Moreover, with one exception, multiple inpatient and 
outpatient psychiatric treatment records reveal no 
relationship between any psychiatric disorder and service.  A 
VA treatment record from March 2005 relates only the 
veteran's chronic nightmares to his service in Vietnam.  In 
addition, while an August 2006 VA outpatient treatment note 
indicates that the veteran "wants a statement [advised by 
the service officer] that his depression is directly related 
to his time in the service especially Vietnam," and a staff 
psychiatrist went on to note "it appears that the patient 
has had depression ever since he was in Vietnam and his 
depression is service related," no rationale is given, and 
it is therefore apparent that this opinion was based solely 
on the statement of medical history provided by the veteran.  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Further, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. at 
409.  The Court of Appeals for Veterans Claims has held that 
the value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical nexus opinion is 
inadequate when, as in this case, it is unsupported by any 
clinical evidence as a predicate for the opinion.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  Additionally, this staff 
psychiatrist had previously seen the veteran on multiple 
visits without indicating a relationship between the 
veteran's service and his depression.   

Therefore, the Board concludes that the veteran's psychiatric 
symptomatology was not manifested until 2005, many years 
after discharge.  In this regard, the Board notes that 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board has considered the veteran's statements, and the 
statements of his family, that his psychiatric problems began 
while he was in active duty.  In this regard, the Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The veteran contended in a June 2005 statement that he began 
having nightmares while in Vietnam and he still has them.  He 
went on to note that his nightmares are "always followed by 
2 or 3 days of depression."  In addition to the veteran's 
contention that his depression began in service, there is a 
June 2005 statement from his wife, whom he married in June 
1972, which indicates that "for as long as we have been 
married, he [the veteran] has had violent nightmares and 
depression."

However, in weighing the statements of the veteran and his 
family, against the absence of documented complaints or 
treatment for over thirty years following active duty 
discharge and the contemporaneous statements of the VA 
examiner as to the onset of symptomatology, the Board finds 
the veteran and his wife's more current recollections as to 
symptoms experienced in the distance past, made in connection 
with a claim for benefits to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements or the 
statements of his family.  

Moreover, the Board finds that the competent evidence does 
not otherwise show that the currently-diagnosed psychiatric 
disorder is causally related to active service.  
Specifically, with the exception of the March 2005 VA 
physician's opinion based solely on the history provided by 
the veteran, no medical professional, has opined a 
relationship between the veteran's current depression and 
active duty.  In fact, as noted above, at the time of initial 
onset of symptomatology, there was no relationship made, 
between the veteran's psychiatric disorder and active duty.

The Board has also considered the veteran's statements and 
the statements of his family asserting a relationship between 
his currently-diagnosed psychiatric disorder and active duty 
service.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran and his family are competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to them through their senses.  Layno, 
6 Vet. App. at 470.  As lay persons, however, they are not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings than to the veteran's statements and 
those of his family.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony). 

Next, the Board has considered whether presumptive service 
connection for chronic disease is warranted in the instant 
case.  Under 38 C.F.R. § 3.309(a), psychoses are regarded as 
a chronic disease.  However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).  As the medical 
evidence of record fails to establish any clinical 
manifestations of a psychotic disorder within the applicable 
time period, the criteria for presumptive service connection 
have not been satisfied.  

In sum, the Board acknowledges that the veteran has a current 
diagnosis of a psychiatric disorder.  However, because of the 
absence of a probative medical nexus between his current 
complaints and active duty, and the amount of time that 
elapsed since military service without treatment, the 
evidence does not support a grant of service connection for a 
psychiatric disorder.  In addition, a grant of service 
connection on a presumptive basis is inappropriate in this 
case. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in May 2005 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). The RO has obtained VA 
outpatient and inpatient treatment records. 

While the veteran underwent a VA examination in October 2005, 
no opinion as to etiology was rendered.  However, given the 
absence of in-service evidence of chronic manifestations of a 
psychiatric disorder, no evidence of the disorder for many 
years after separation, and the lack of any opinion linking a 
current psychiatric disorder to service other than the March 
2005 opinion, which is of minimal or no probative value, 
remand for a VA examination and etiological opinion is not 
required in this matter.  

Significantly, the veteran has also not identified and the 
record does not otherwise indicate any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for a psychiatric disorder, claimed as 
depression is denied. 




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


